SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
991
CA 12-00558
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, CARNI, AND SCONIERS, JJ.


DIANE TORRENCE AND GEORGE TORRENCE,
PLAINTIFFS-RESPONDENTS,

                     V                                             ORDER

SHEILA M. ELDRIDGE, DEFENDANT-APPELLANT.


DIXON & HAMILTON, LLP, GETZVILLE (MICHAEL B. DIXON OF COUNSEL), FOR
DEFENDANT-APPELLANT.

LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL),
FOR PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Donna M.
Siwek, J.), entered June 27, 2011. The order denied the motion of
defendant for summary judgment dismissing the complaint.

     Now, upon reading and filing the stipulation withdrawing appeal
signed by the attorneys for the parties and filed on July 27, 2012,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   September 28, 2012                   Frances E. Cafarell
                                                Clerk of the Court